 



EXHIBIT 10.27.2
PLEDGE AGREEMENT
     THIS PLEDGE AGREEMENT (this “Agreement”), is made as of June 29, 2006, by
and between GUARANTY BANK, FSB, a federal savings bank, as Agent for itself and
certain other lenders (the “Secured Party”), and PRIME OFFSHORE L.L.C., a
Delaware limited liability company (“Pledgor”), with reference to the following:
R E C I T A L S:
     A. Pledgor, the Secured Party, and the Lenders described therein, have
entered into that certain Credit Agreement of even date herewith (such
agreement, as the same may be amended or modified from time to time, being
hereinafter referred to as the “Credit Agreement”).
     B. Pledgor owns 100% of the general partner interest in the FWOE Partners
L.P. (the “Partnership”).
     C. The Lenders have conditioned their commitments to lend under the Credit
Agreement upon the execution and delivery of this Agreement by the Pledgor.
     D. Terms used herein but not otherwise defined herein shall have the
meanings ascribed to them in the Credit Agreement.
A G R E E M E N T S:
     NOW, THEREFORE, in consideration of the premises and the mutual covenants,
representations, warranties and agreements contained herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Pledgor hereby agrees with Secured Party for the benefit of the
Lenders as follows:
     SECTION 1. Grant of Pledge Interest. As security for the obligations
specified in Section 2 hereof, Pledgor hereby grants to Secured Party a
continuing security interest in all of its right, title and interest in and to
the following described property, all of which is hereinafter collectively
referred to as the “Collateral”:
     (a) Partnership Interests. Pledgor’s entire general partner interest in the
Partnership, which currently consists of 100% of the general partnership
interest in the Partnership. Without limiting the generality of the foregoing,
Secured Party is hereby granted a security interest in all of Pledgor’s right,
title and interest arising under that certain Amended and Restated Agreement of
Limited Partnership dated August 22, 2005 (the “Partnership Agreement”)
including, without limitation, all rights of Pledgor to receive any and all
monies, properties, payments and distributions thereunder, whether in respect of
operating profits, sales, exchanges, condemnations or insured losses of any of
Partnership’s assets, the liquidation of any of Partnership’s assets and
affairs, guaranteed payments, reimbursement of expenses, or otherwise
(collectively the “Distributions”); all rights, powers and prerogatives of
Pledgor arising under the Partnership Agreement or under law relating to the
general partnership interest of Pledgor, including, without limitation, all
rights of Pledgor, if any, to control and manage the business of the Partnership
and to vote on any matter specified therein or under law; all rights of Pledgor
to cause an assignee to be

 



--------------------------------------------------------------------------------



 



substituted in the Partnership as a partner in the place and stead of Pledgor;
all rights and claims of Pledgor for damages arising out of or for breach of or
default under the Partnership Agreement; all rights of Pledgor to access to the
books and records of the Partnership and to other information concerning or
affecting the Partnership and all rights of Pledgor to terminate the Partnership
Agreement, if any, to perform thereunder, to compel performance and otherwise to
exercise all remedies thereunder; in each of the foregoing cases, whether such
rights, interests and assets are now owned or hereafter acquired and including
all of Pledgor’s interest in any partnership or other entity which is a
successor to or continuation of either Partnership.
     (b) Proceeds, Substitutions, Etc. To the extent not included in the items
of Collateral set forth in paragraph (a) above, any and all proceeds, products,
increases, substitutions, replacements, repairs, additions and accessions to or
of such items of Collateral, including, without limitation, all insurance and
the proceeds thereof, all condemnation proceeds or the proceeds of any other
form of taking thereof and all real property, equipment, inventory, accounts,
general intangibles, contract rights, documents, instruments, chattel paper,
money, deposit accounts and other tangible or intangible property received upon
the sale or disposition of any of the foregoing now existing or hereafter
arising.
     With respect to each particular item of Collateral, the security interest
herein granted shall attach immediately upon Pledgor’s execution hereof or as
soon as Pledgor acquires rights in and to such item of Collateral, whichever is
later. Nothing in this Agreement shall be deemed to constitute an assumption by
Secured Party of any liability or obligation of Pledgor with respect to any of
the Collateral.
     SECTION 2. Pledge for Obligations. This Agreement secures and the
Collateral is security for the prompt payment or performance in full when due,
whether at stated maturity, by acceleration or otherwise (including the payment
of amounts which would become due but for the operation of the automatic stay
under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)) of (a) all
Indebtedness now or hereafter existing, whether for principal or interest
(including, without limitation, interest which, but for the filing of a petition
in bankruptcy with respect to the Partnership, would accrue on such
obligations), or payments of fees, expenses or otherwise, and (b) all
obligations, indebtedness and liabilities of Pledgor or the Partnership now or
hereafter existing under this Agreement or any Loan Document (all such
obligations, indebtedness and liabilities referred to in (a) and (b) of this
Section being the “Secured Obligations”).
     SECTION 3. Assignment of Partnership Interest. Concurrently herewith
Pledgor shall execute and deliver to Secured Party a fully executed Assignment
of Partnership Interest in the form attached hereto as Exhibit “A” with respect
to the Partnership. Pledgor hereby authorizes Secured Party, after the
occurrence of an Event of Default, after the expiration of any applicable cure
period therefor and upon the completion of a sale conducted pursuant to
Article 9 of the Uniform Commercial Code (the “Code”) in effect in the State of
Texas at that time, to complete the Assignment of Partnership Interest, and if
the assignee is not the Secured Party to fill in the name of the purchaser of
the Collateral at a sale conducted pursuant to Article 9 of the Code as the
assignee, and the date on which such sale was conducted, and, thereafter, to
deliver one fully executed original to the other partners of the Partnership.
Pledgor agrees that the Partnership and its constituent

- 2 -



--------------------------------------------------------------------------------



 



partners shall be entitled to rely conclusively on such Assignment of
Partnership Interest and shall have no liability to Pledgor for any loss or
damage which Pledgor may incur by reason of said reliance, this provision being
expressly for the benefit of such partners.
     SECTION 4. Pledgor Remains Liable. Anything herein to the contrary
notwithstanding, unless and until an Event of Default shall have occurred and
the Collateral is sold at a foreclosure sale, Pledgor shall remain liable under
the Partnership Agreement to perform all of Pledgor’s obligations thereunder to
the same extent as if this Agreement had not been executed, and the exercise by
Secured Party of any of its rights hereunder shall not release Pledgor from any
of Pledgor’s obligations under the Partnership Agreement except as expressly
otherwise provided by law. Unless and until the Collateral is sold to Secured
Party at a foreclosure sale, neither Secured Party nor any Lender shall have any
obligation or liability under the Partnership Agreement by reason of this
Agreement, nor shall Secured Party nor any Lender be obligated to perform any of
the obligations of Pledgor thereunder or to take any action to collect or to
enforce any claim for payment assigned hereunder. From and after the date the
Collateral is sold at a foreclosure sale, the purchaser thereof shall be bound
by all applicable provisions of the Partnership Agreement.
     SECTION 5. Representations and Warranties. Pledgor hereby represents and
warrants to Secured Party on behalf of the Lenders that:
     (a) Pledgor is duly organized, existing and in good standing in its
jurisdiction of organization and has full power and authority to make and
deliver this Agreement.
     (b) The execution, delivery and performance of this Agreement by the
Pledgor have been duly authorized by all necessary organizational action and do
not and will not violate the provisions of, or constitute a default under, any
presently applicable law or its organizational documents or any agreement
presently binding on it.
     (c) This Agreement has been duly executed and delivered by the authorized
officers, partners, managers or members, as the case may be, of Pledgor and
constitutes its lawful, binding and legally enforceable obligation, subject, as
to enforcement, only to bankruptcy, insolvency, reorganization, moratorium or
similar laws then in effect affecting the rights of creditors generally and
general equitable principles.
     (d) The authorization, execution, delivery and performance of this
Agreement does not require notification to, registration with, or consent or
approval by, any federal, state or local regulatory body or administrative
agency.
     (e) Pledgor’s rights to the Distributions are valid, enforceable under the
Partnership Agreement in accordance with its terms and are not subject to any
defense, offset, counterclaim or contingency whatsoever, except as provided in
the Partnership Agreement.
     (f) Except for the security interest granted herein, Pledgor has, and will
at all times during the term hereof have, valid title to all and every part of
the Collateral, free and clear of any lien or security interest.

- 3 -



--------------------------------------------------------------------------------



 



     (g) Upon the execution and delivery of this Agreement by Pledgor and the
filing of appropriate financing statements with the appropriate governmental
agencies or, as applicable, upon Secured Party’s taking possession of the
Collateral, Secured Party shall have a perfected security interest in and to the
Collateral having first priority for the full amount of all of the Secured
Obligations.
     (h) Neither the execution and delivery of this Agreement by Pledgor nor the
lawful exercise by Secured Party of any of its rights and remedies hereunder,
whether upon default or otherwise, will result in a breach of or constitute a
default under the Partnership Agreement or any other agreement or instrument to
which Pledgor is a party or by which any of the Collateral is bound, nor violate
any law or any rule or regulation of any administrative agency or any order,
writ, injunction or decree of any court or administrative agency binding upon
Pledgor, nor does any of the foregoing require the consent of any person, entity
or governmental agency or any notice or filing with any governmental or
regulatory body (except as may be required in connection with any sale or
disposition of the Collateral by laws affecting the offering and sale of
securities generally).
     (i) There is no action nor legal, administrative or other proceeding
pending or, to the best of Pledgor’s knowledge, threatened which affects
Pledgor’s title to the Collateral or Pledgor’s grant of a security interest
hereunder, nor does Pledgor know of any basis for the assertion of any such
claim.
     (j) The place where Pledgor keeps its books and records concerning the
Collateral and a true, complete and conformed copy of each Partnership Agreement
is and will remain 9821 Katy Freeway, Suite 1050, Houston, Texas 77024, or at
such other address as Pledgor may designate in writing to Secured Party. None of
the Collateral is evidenced by a promissory note or other instrument.
     (k) Any and all information heretofore furnished to Secured Party by
Pledgor in connection with the financial condition, assets, liabilities,
business or prospects of the Partnership or the value or condition of the
Collateral is true and correct in all material respects when furnished, and all
such information hereafter furnished to Secured Party by Pledgor will be true
and correct in all material respects when furnished.
     SECTION 6. Further Assurances. Pledgor agrees at any time and from time to
time, at the expense of Pledgor, promptly to execute and to deliver all further
instruments and documents, and to take all further action, that may be necessary
as reasonably requested by Secured Party in order to perfect and to protect any
security interest granted or purported to be granted hereby or to enable Secured
Party to exercise and to enforce its rights and remedies hereunder with respect
to any of the Collateral.
     SECTION 7. Affirmative and Negative Covenants.
     (a) Pledgor shall not (i) sell, assign, transfer, exchange, lease, lend or
dispose of (directly, indirectly, or voluntarily), or grant any option with
respect to, any of the Collateral, or (ii) create or permit to exist any
security interest or lien in or with respect to the Collateral, except for the
security interest in favor of Secured Party. The inclusion of “proceeds” as a

- 4 -



--------------------------------------------------------------------------------



 



component of the Collateral shall not be deemed a consent by Secured Party or
the Lenders to any sale, assignment, transfer, exchange, lease, loan, granting
of an option with respect to or disposition of all or any part of the
Collateral.
     (b) Pledgor shall not take any action in Pledgor’s capacity as general
partner of the Partnership to (i) cause or permit the Partnership Agreement to
be amended or terminated; (ii) waive, postpone or modify Pledgor’s rights to
receive any Distributions under the Partnership Agreement; or (iii) waive any
default or breach of the Partnership Agreement.
     (c) Pledgor shall, at its own expense, perform and observe all of the terms
and provisions of the Partnership Agreement to be performed or observed by
Pledgor, maintain the Partnership Agreement in full force and effect, and
enforce Pledgor’s fights under the Partnership Agreement in accordance with its
terms. Pledgor shall promptly deliver to Secured Party any notice of default
which Pledgor receives with respect to the Partnership Agreement.
     (d) Pledgor shall comply with all laws, statutes and regulations pertaining
to its ownership of the Collateral. Pledgor shall pay or cause to be paid all
taxes and other levies with respect to the Collateral when the same become due
and payable except such as are being contested in good faith by appropriate
proceedings, where the effect of such proceedings is to stay any enforcement in
respect of such unpaid taxes.
     (e) Pledgor shall promptly notify Secured Party in writing of any event
which materially adversely affects the value of the Collateral, the ability of
Pledgor or Secured Party to dispose of the Collateral or the rights and remedies
of Secured Party in relation thereto, including, but not limited to, the levy of
any legal process against the Collateral and the adoption of any order,
arrangement or procedure affecting the Collateral, whether governmental or
otherwise. Pledgor shall also promptly notify Secured Party in writing of any
event which adversely affects the financial condition, assets, liabilities,
business, operations or prospects of the Partnership in any material respect.
     SECTION 8. Rights of Pledgor with Respect to Collateral.
     (a) So long as no Event of Default shall have occurred and be continuing,
Pledgor shall be entitled to exercise any and all voting and other consensual
and other rights pertaining to the Collateral, or any part thereof, for any
purpose not inconsistent with the terms of this Agreement (including, without
limitation, Section 7(b) hereof), the Note or any other Loan Document; provided,
however, that Pledgor shall not exercise or shall refrain from exercising any
such right if it would result in an Event of Default.
     (b) Upon the occurrence and during the continuance of an Event of Default:
     (i) Secured Party shall have the right to have the Collateral transferred
into the name of Secured Party pursuant to Section 3 hereof.

- 5 -



--------------------------------------------------------------------------------



 



     (ii) All rights of Pledgor to exercise the voting and other consensual
rights which Pledgor would otherwise be entitled to exercise pursuant to Section
8(a) above and to receive Distributions shall cease, and all such rights shall
thereupon become vested in Secured Party, who shall thereafter upon notice to
Pledgor have the sole right to exercise such voting and other consensual rights
and to receive 100 percent of all Distributions, which shall be promptly applied
by Secured Party against the Secured Obligations in the order and manner
specified in Section 12(d) hereof.
     (iii) All Distributions which are received by Pledgor contrary to the
provisions of Section 8(b)(ii) shall be received in trust for the benefit of
Secured Party, shall be segregated from other funds of Pledgor, and forthwith
shall be paid over to Secured Party as pledged Collateral in the same form as
received (with any necessary endorsements).
     SECTION 9. Secured Party May Perform. If Pledgor fails to perform any
agreement contained herein, Secured Party may itself perform or cause the
performance of such agreement, and the expenses of Secured Party incurred in
connection therewith shall be payable by Pledgor under Section 16. However,
nothing in this Agreement shall obligate Secured Party to act.
     SECTION 10. Secured Party Appointed Attorney-in-Fact. Pledgor hereby
appoints Secured Party Pledgor’s attomey-in-fact with full authority in the
place and stead of Pledgor and in the name of Pledgor or otherwise, from time to
time (but only upon an Event of Default) in Secured Party’s discretion to take
any action and to execute any instrument which Secured Party may deem necessary
or advisable to accomplish the purposes of this Agreement, including, without
limitation, to receive, endorse and collect all instruments made payable to
Pledgor representing any dividend or other Distribution in respect of the
Collateral or any part thereof and to give full discharge for the same.
     SECTION 11. Reasonable Care. Secured Party shall be deemed to have
exercised reasonable care in the custody and preservation of the Collateral in
its possession if the Collateral is accorded treatment substantially equal to
that which Secured Party accords its own property, it being understood that
Secured Party shall not have responsibility for (a) ascertaining or taking
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relative to any Collateral, whether or not Secured Party has or is
deemed to have knowledge of such matters, or (b) taking any necessary steps to
preserve rights against any parties with respect to any Collateral.
     SECTION 12. Remedies Upon Default. If any Event of Default shall have
occurred and be continuing, Secured Party is, subject to the Credit Agreement,
entitled to exercise any one or more of the following remedies:
     (a) Secured Party may exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein or otherwise available to it, all
the rights and remedies of a secured party under the Code, and Secured Party may
also without notice except as specified below sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any exchange,
broker’s board or at any of Secured Party’s offices or elsewhere, for cash, on
credit or for future delivery, and upon such other terms as Secured Party in its
sole discretion may deem commercially reasonable. Pledgor agrees that at least

- 6 -



--------------------------------------------------------------------------------



 



20 days’ written notice to Pledgor of the time and place of any public sale or
the time after which any private sale is to be made shall constitute reasonable
notification. Secured Party shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. Secured Party may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned. Pledgor hereby waives any
claims against Secured Party arising by reason of the fact that the price at
which any Collateral may have been sold at such a private sale was less than the
price which might have been obtained at a public sale. To the extent permitted
by law, Secured Party may be the purchaser of the Collateral.
     (b) Pledgor recognizes that, by reason of certain prohibitions contained in
the Securities Act of 1933, as amended (the “Securities Act”), and applicable
state securities laws, Secured Party may be compelled, with respect to any sale
of all or any part of the Collateral, to limit purchasers to those who will
agree, among other things, to acquire the Collateral for their own account, for
investment and not with a view to the distribution or resale thereof Pledgor
acknowledges that any such private placement, whether through public or private
sale under the Code, may be at prices and on terms less favorable to Secured
Party than those obtainable through a public offering made pursuant to a
registration statement under the Securities Act, and, notwithstanding such
circumstances, agrees that any such private placement, whether through public or
private sale under the Code, shall be deemed to have been made in a commercially
reasonable manner and that Secured Party shall have no obligation to engage in a
public offering and no obligation to delay the sale of any Collateral for the
period of time necessary to permit the issuer thereof to register it for a form
of public offering requiring registration under the Securities Act or under
applicable state securities laws, even if Pledgor would agree to do so.
     (c) If Secured Party decides to exercise its right to sell any or all of
the Collateral, upon written request, Pledgor shall furnish to Secured Party all
such information as Secured Party may reasonably request in order to determine
the Collateral which may be sold by Secured Party as exempt transactions under
the Securities Act and the rules of the Securities and Exchange Commission
thereunder, as the same are from time to time in effect.
     (d) Any cash held by Secured Party as Collateral and all cash proceeds
received by Secured Party in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral shall be promptly applied
(after payment of any amounts payable to Secured Party pursuant to Section 16)
in whole or in part by Secured Party against all or any part of the Secured
Obligations in accordance with the Credit Agreement. Any surplus of such cash or
cash proceeds held by Secured Party and remaining after payment in full of all
the Secured Obligations shall be paid over to Pledgor or to whomsoever may be
lawfully entitled to receive such surplus.
     (e) Secured Party shall not be obligated to resort to its rights or
remedies with respect to any other security for or guaranty of payment of the
Secured Obligations before resorting to its rights and remedies against Pledgor
hereunder. All rights and remedies of Secured Party shall be cumulative and not
in the alternative.

- 7 -



--------------------------------------------------------------------------------



 



     (f) To the extent the Collateral consists of Pledgor’s entire interest in
the Partnership, Secured Party may pursue and enforce its rights and remedies
only as to the Distributions, reserving the discretion to pursue or not pursue
its rights as to the balance of the Collateral at a later date.
     (g) To the extent the exercise by Secured Party of any remedy afforded
herein requires the consent or approval of any governmental agency or regulatory
body, the right of Secured Party to exercise such remedy shall be conditioned
upon receipt by Secured Party of such consent or approval. In furtherance of the
exercise by Secured Party of the power of sale granted to it herein, Pledgor
agrees that, upon request of Secured Party and without expense to Secured Party,
Pledgor shall use its reasonable best efforts to obtain all necessary approvals
from all applicable federal, state and local governmental agencies, authorities
and instrumentalities for the sale by Secured Party of the Collateral, or any
part thereof, or the transfer to the successful bidder or prospective purchaser
of any governmental licenses or franchise necessary to allow it to conduct the
business or activities for which the Collateral is intended.
     SECTION 13. No Partner. Notwithstanding anything to the contrary contained
herein, until such time, if any, as Secured Party or a successor thereto
acquires the Collateral following the occurrence of an Event of Default, neither
Secured Party nor any Lender nor any successor-in-interest thereof shall be
deemed to be a partner in the Partnership. The security interests granted to
Secured Party herein are collateral assignments only, serving as security for
the Secured Obligations.
     SECTION 14. Liability and Indemnification. Secured Party shall not be
liable to pledgor for any act or omission by Secured Party unless Secured
Party’s conduct constitutes willful misconduct or gross negligence. Pledgor
agrees to indemnify and to hold Secured Party harmless from and against all
losses, liabilities, claims, damages, reasonable costs and expenses (including
reasonable attorneys’ fees and disbursements) with respect to (i) any action
taken or any omission by Secured Party with respect to this Agreement, provided
that Secured Party’s conduct does not constitute willful misconduct or
negligence, (ii) any claims arising out of Pledgor’s ownership of the collateral
or Secured Party’s security interest therein, or (iii) Secured Party’s enforcing
this Agreement against Pledgor whether or not suit is filed, including, without
limitation, all reasonable costs, reasonable attorneys’ fees and expenses
actually expended or incurred by Secured Party in connection with, or in defense
of, any insolvency, bankruptcy, reorganization, arrangement or other similar
proceeding involving pledgor which in any way affects the exercise by Secured
Party of its rights and remedies hereunder.
     SECTION 15. Continuing, Security Interest: Assignment of Obligations. This
Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until payment in full of the Secured
Obligations or the written termination of this Agreement by Secured Party,
(b) be binding upon Pledgor, its successors and assigns, (c) inure, together
with the rights and remedies of Secured Party hereunder, to the benefit of
Secured Party, the Lenders, and their respective successors, transferees and
assigns, (d) constitute, along with the other documents referred to herein, the
entire agreement between Pledgor and Secured Party with respect to the

- 8 -



--------------------------------------------------------------------------------



 



subject matter hereof, and (e) be severable in the event that one or more of the
provisions herein is determined to be illegal or unenforceable.
     SECTION 16. Expenses. Pledgor will, upon demand, pay to Secured Party all
reasonable expenses, including the reasonable fees and expenses of its counsel
and of any experts and agents, which Secured Party may incur in connection with
(a) the administration of this Agreement, (b) the custody or preservation of, or
the sale of, collection from, or other realization upon, any of the Collateral,
(c) the exercise or enforcement of any of the rights of Secured Party hereunder,
and (d) the failure by Pledgor to perform or to observe any of the provisions
hereof.
     SECTION 17. Obligations Unconditional. The obligations of Pledgor under
this Agreement shall be absolute and unconditional and shall not be released,
discharged, reduced, or in any way impaired by any circumstance whatsoever,
including, without limitation, any amendment, modification, extension or renewal
of this Agreement, the Secured Obligations, or any document or instrument
evidencing, securing or otherwise relating to the Secured Obligations, or any
release, subordination, or impairment of collateral, or any waiver, consent,
extension, indulgence, compromise, settlement, or other action or inaction in
respect of this Agreement, the Secured Obligations or any document or instrument
evidencing, securing or otherwise relating to the Secured Obligations, or any
exercise or failure to exercise any right, remedy, power or privilege in respect
of the Secured Obligations. No failure on the part of Secured Party to exercise
and no delay in exercising, and no course of dealing with respect to, any right,
power, or privilege under this Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power or privilege under this
Agreement preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights provided for in this Agreement are
cumulative and not exclusive of any rights and remedies provided by law.
     SECTION 18. Return of Collateral. Subject to any duty imposed by law or by
contract to the holder of any subordinate lien on the Collateral known to
Secured Party, and subject to the direction of a court of competent
jurisdiction, upon payment in full of the Secured Obligations, Pledgor shall be
entitled to return of the Collateral in the possession of Secured Party;
provided, however that Secured Party shall not be obligated to return to Pledgor
or deliver to the holder of any subordinate lien any such Collateral until such
time, but in no event to exceed ninety days after payment in full of the Secured
Obligations, as Secured Party is reasonably satisfied that the payment of the
Secured Obligations is not subject to being recaptured under applicable
bankruptcy laws. The return of Collateral, however effected, shall be without
recourse to Secured Party. The return of Collateral shall be effected without
representation or warranty and shall entitle Pledgor to all necessary
endorsements, without recourse or warranty.
     SECTION 19. Amendments, Waiver. No amendment or waiver of any provision of
this Agreement nor consent to any departure by Pledgor herefrom shall in any
event be effective unless the same shall be in writing and signed by Secured
Party and Pledgor, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.
     SECTION 20. Notices. All notices, requests, demands, directions and other
communications provided for hereunder must be in writing and must be mailed,
certified or registered mail, return receipt requested, telegraphed, telecopied,
delivered or sent by cable to the appropriate party (and to the persons so
designated to receive copies thereof) at the addresses set

- 9 -



--------------------------------------------------------------------------------



 



forth below. Any notice, request, demand, direction or other communication
required or permitted hereunder which is given by mail will be effective on the
earlier of receipt or the third business day after deposit in the United States
mail with certified or registered postage prepaid; if given by telegraph or
cable, when delivered to the telegraph company with charges prepaid; if given by
telecopier, when received; or if given by personal delivery, when delivered.
Notices shall be addressed as follows:

         
 
  If to Pledgor:   Prime Offshore L.L.C.
 
      9821 Katy Freeway, Suite 1050
 
      Houston, Texas 77024
 
      Attn: Jim R. Brock
 
       
 
  If to Secured Party:   Guaranty Bank, FSB, as Administrative Agent
 
      333 Clay Street, Suite 4400
 
      Houston, Texas 77002
 
      Attention: David M. Butler

Addresses for notices, requests, demands, directions and other communications
provided for hereunder, and/or the persons so designated to receive copies
thereof, may be redesignated by a party by a written notice sent to all of the
other parties hereunder.
     SECTION 21. Secured Party and Lenders. Secured Party is the agent for each
Lender under the Credit Agreement. The security interest and all rights granted
to Secured Party under or in connection with this Agreement are for each
Lender’s ratable benefit. Secured Party may, without the joinder of any Lender,
exercise any rights or remedies in Secured Party’s or Lenders’ favor under or in
connection with this Agreement, including, without limitation, conducting any
foreclosure sales and executing full or partial releases of, amendments or
modifications to, or consents or waivers under this Agreement. Secured Party’s
and each Lender’s rights and obligations vis-à-vis each other may be subject to
one or more separate agreements between those parties. However, Pledgor need not
inquire about any such agreement and is not subject to any terms of it.
Therefore, neither Pledgor nor its successors or assigns is entitled to any
benefits or provisions of any such separate agreement or is entitled to rely
upon or raise as a defense any party’s failure or refusal to comply with the
provisions of it.
     SECTION 22. Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
     SECTION 23. Governing Law, Terms. This Agreement is to be governed by and
construed in accordance with the laws of the State of Texas.
     SECTION 24. Reinstatement of Rights. Secured Party’s rights hereunder shall
be reinstated and revived, and the enforceability of this Agreement shall
continue, with respect to any amount at any time paid on account of the Secured
Obligations which thereafter shall be required to be restored or returned by
Secured Party upon the bankruptcy, insolvency or reorganization of Pledgor, or
any other person, all as though such amount had not been paid.

- 10 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Pledge Agreement as of the date first above written.

                  SECURED PARTY:    
 
                GUARANTY BANK, FSB         as Agent    
 
           
 
  By:   /s/ Kelly L. Elmore, III    
 
           
 
      Kelly L. Elmore, III    
 
      Senior Vice President    
 
                PLEDGOR:    
 
                PRIME OFFSHORE L.L.C.    
 
           
 
  By:   /s/ Jim R. Brock    
 
           
 
      Jim R. Brock    
 
      President and Chief Financial Officer    

- 11 -



--------------------------------------------------------------------------------



 



EXHIBIT “A”
ASSIGNMENT OF PARTNERSHIP INTEREST
     For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, Prime Offshore L.L.C., a Delaware limited liability company
(“Assignor”) hereby sells, assigns, transfers and conveys to __________
(“Assignee”), all of its right, title
and interest in and to its partnership interest in FWOE Partners L.P., a
Delaware limited partnership (the “Partnership”), including Assignor’s right to
receive from the Partnership all amounts payable to Assignor from and after the
date hereof in consideration of the foregoing transfer, Assignee agrees that,
subject to the immediately preceding sentence, it shall be bound by all of the
terms and provisions of the partnership agreement governing the Partnership and
shall perform and observe all of the covenants, duties and obligations contained
therein from and after the date of Assignee’s admission as a partner in the
Partnership.
     IN WITNESS WHEREOF, this Assignment of Partnership Interest is executed as
of June 29, 2006.

                  ASSIGNOR:    
 
                PRIME OFFSHORE L.L.C.    
 
           
 
  By:        
 
           
 
      Jim R. Brock    
 
      President and Chief Financial Officer    
 
                ASSIGNEE:    
 
                     
 
                     
 
  a        
 
 
 
   
 
                     
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

A-i